Citation Nr: 1538111	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  11-09 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for neuropathy of the lower extremities.



REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from December 1965 to April 1966 and from January 1968 to February 1969, and had additional service in the Reserves.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In May 2014 and June 2015, the claim was remanded (by a Veterans Law Judge other than the undersigned) for additional development.  It is now assigned to the undersigned.

The issue of service connection for numbness of the left arm has been raised by the record in an August 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. §  19.9(b) (2015); see 79 Fed. Reg. 57, 660 (Sept. 24, 2014)..

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


REMAND

The Veteran claims he has bilateral lower extremity as a result of his exposure to Agent Orange in Vietnam.  The record establishes that he served in Vietnam. 

In July 2006, a private podiatrist stated he had seen the Veteran the previous month when he presented with an "annoying" sensation of both feet.  It was noted the symptoms had been present for approximately one month.  The diagnosis was peripheral neuropathy of unknown cause, although radiculopathy was not out of the question.

In October 2008, S. L. Khella, M.D. stated he saw the Veteran who complained that "both my feet feel uncomfortable," and that the symptoms had been present for about two years.  The impression was probable small fiber sensory neuropathy.  Dr. Khella noted that the electromyogram was intriguing in that the right posterior tibial motor response was slightly slow, raising the possibility of a sciatic neuropathy.  He noted this would not fit the clinical picture of bilaterally symmetric sensory symptoms.  

In October 2013, M. Ghayal, M.D. who saw the Veteran for cardiac re-evaluation noted that he had exposure to Agent Orange, and stated that such exposure is well known to have cardiovascular deleterious and neuropathy effects.  

On September 2014 VA examination, the diagnosis was bilateral lower extremity peripheral neuropathy.  It was noted the Veteran began to complain of numbness of both feet in 2005.  

In June 2015, the VA examiner who conducted the September 2014 examination concluded that the bilateral lower extremity sciatica was less likely than not incurred in or caused by service.  The explained that the sciatica did not fulfill the criteria for Agent Orange-induced peripheral neuropathy, noting that the onset of such neuropathy must start within a few weeks of exposure to Agent Orange and the neuropathy must resolve within 24 months from date of onset.  The examiner indicated that neuropathy would not be considered related to Agent Orange exposure if these criteria are not met.

During the pendency of this claim VA amended its regulations regarding presumptive service connection for peripheral neuropathy associated with herbicide exposure.  See 78 Fed. Reg. 54763 -54766 (September 6, 2013) (final rule) (replacing the terms "acute and subacute" and "transient" peripheral neuropathy with "early-onset" peripheral neuropathy; removing the requirement under the former §§ 3.307(a)(6)(ii) and 3.309(e) that "acute and subacute" peripheral neuropathy appear within weeks or months after exposure; and removing the requirement that the condition resolve within two years of the date of onset in order for the herbicide presumption to apply).  Under the amendments, peripheral neuropathy no longer needs to be transient, but it must still become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides to qualify for the presumption of service connection.  Thus, the VA examiner applied legal criteria that have now been altered.  

In addition, even if a peripheral neuropathy does not meet the definition of "early-onset" peripheral neuropathy, a veteran can still establish service connection for such disability by showing it is directly related to service without the benefit of the presumptive provisions of 38 C.F.R. § 3.309(e).  Since the examiner did not address whether the Veteran's peripheral neuropathy is directly related to service (to include by virtue of exposure to herbicides therein) without application of presumptions, a further medical opinion is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one.  In that regard, the June 2015 remand directed the examiner to comment on the statement in the letter from Dr. Mahesh Ghayal (misidentified in the remand as Dr. R.G.).  Although the VA examiner listed Dr. Ghayal's statement, he did not address it in his rationale.  Where the remand orders of the Board are not complied with, the Board, as a matter of law, errs when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Corrective action is needed.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for the Veteran's entire record to be returned to the September 2014 VA examiner, or if he is unavailable, to another appropriate physician (preferably a neurologist) to determine the nature and likely etiology of his lower extremity neurological disability.  [If further examination of the Veteran is indicated, such should be arranged.]  Upon review of the record the consulting physician should provide opinions that respond to the following:

 (a) Please identify (by diagnosis) any neurological disability entity of the lower extremities shown.  Does the Veteran have lower extremity peripheral neuropathy?  Specifically, does he have an early-onset peripheral neuropathy? 

(b) If "early onset" peripheral neuropathy is not diagnosed, please identify the likely etiology for any (and each) neurological disability entity of the lower extremities found, and specifically whether or not such disability is related to exposure to herbicides (without the use of legal presumptions)?  [The response to this question should include comment on the October 2013 statement by Dr. Ghayal, expressing agreement or disagreement and including rationale for the agreement or disagreement.]  

Please include rationale with all opinions.

2.  The AOJ should then review the record and readjudicate the claim on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



